UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-10399 HENDERSON GLOBAL FUNDS (Exact name of registrant as specified in charter) , SUITE 1700 CHICAGO, ILLINOIS 60611 (Address of principal executive offices)(Zip code) (Name and Address of Agent for Service) Copy to: CHRISTOPHER K. YARBROUGH SUITE 1700 CHICAGO, ILLINOIS 60611 CATHY G. O’KELLY VEDDER PRICE P.C. CHICAGO, ILLINOIS 60601 Registrant’s telephone number, including area code:(312) 915-9144 Date of fiscal year end:July 31 Date of reporting period:October 31, 2014 Item 1.Schedule of Investments. Henderson Global Funds Portfolio of investments (unaudited) All Asset Fund October 31, 2014 Value Shares (note 2) Investment companies - 68.43% Alternatives - 9.32% ASG Global Alternatives Fund $ 1,983,810 Sprott Physical Gold Trust * Templeton Hard Currency Fund * TIAA-CREF Asset ManagementCore Property FundLP (b)(c) Equity - 34.24% Calamos Market Neutral Income Fund Gateway Fund Graphite Enterprise Trust plc HarbourVest Global Private Equity Ltd * Henderson Global Equity Income Fund (a) Henderson Global Technology Fund (a) * iShares Core High Dividend ETF iShares MSCI EAFE Minimum Volatility Index Fund iShares MSCI Emerging Markets Index Fund iShares MSCI Emerging Markets Minimum Volatility ETF iShares Russell 1000 Value ETF iShares Russell 2000 Value ETF NB Private Equity Partners Ltd Pantheon International Participation plc * PowerShares International Dividend Achievers Portfolio Vanguard Dividend Appreciation ETF Fixed income - 24.87% Henderson Strategic Income Fund (a) Henderson Unconstrained Bond Fund (a) iShares Global High Yield Corporate Bond Fund iShares iBoxx $ High Yield Corporate Bond Fund iShares iBoxx Investment Grade Corporate Bond Fund iShares JP Morgan USD Emerging Markets Bond Fund iShares TIPS Bond ETF MSIF Multi-Asset Portfolio PIMCO Enhanced Short Maturity ETF PowerShares Senior Loan Portfolio Total investment companies (Cost $41,761,503) Short-term investment - 29.98% Fidelity Institutional Treasury Portfolio (d) Total short-term investment (Cost $19,312,134) Total investments - 98.41% (Cost $61,073,637) Financial Derivative Instruments, net (e) (Cost or Premiums, net $0)– (0.30)% Net other assets and liabilities – 1.89% Total net assets – 100.00% $ 64,413,067 * Non-income producing security (a) Affiliated holding, see notes to portfolio of investments for further information. (b) The security has been deemed illiquid according to the policies and procedures adopted by the Board of Trustees. (c) Fair valued at October 31, 2014 as determined in good faith using procedures approved by the Board of Trustees. (d) This short-term investment has been segregated for open futures contracts, unfunded commitmentsand forward foreign currency contracts at October 31, 2014. (e) Information with respect to financial derivative instruments is disclosed in the following tables. ETF Exchange-traded fund See notes to portfolio of investments Henderson Global Funds Portfolio of investments (unaudited) All Asset Fund October 31, 2014 (continued) (e) FINANCIAL DERIVATIVE INSTRUMENTS EXCHANGE-TRADED OR CENTRALLY-CLEARED FINANCIAL DERIVATIVE INSTRUMENTS FUTURES CONTRACTS Unrealized appreciation/ Current (depreciation) Number of Expiration notional Contracts Date value Asset Liability EURO STOXX 50 Index (Long) 32 12/19/14 $ 1,243,526 $ - $ (39,349) FTSE 100 Index (Long) 44 12/19/14 - KOSPI 200 Index (Long) 11 12/11/14 - Nikkei 225 Index (Long) 22 12/11/14 - Total $ 140,373 $ (250,190) OVER-THE-COUNTER FINANCIAL DERIVATIVE INSTRUMENTS FORWARD FOREIGN CURRENCY CONTRACTS Unrealized Local Current appreciation/ Value amount notional (depreciation) Counterparty date (000's) value Asset Liability British Pound (Long) State Street Bank, London 11/26/14 $ 2,068,031 $- $ (31,968) British Pound (Short) State Street Bank, London 11/26/14 - Euro (Short) State Street Bank, London 11/26/14 - Japanese Yen (Long) State Street Bank, London 11/26/14 - Japanese Yen (Short) State Street Bank, London 11/26/14 - Total $ 142,813 $ (226,434) Cost or Premiums, net Asset Liability TOTAL FINANCIAL DERIVATIVE INSTRUMENTS $ - $ 283,186
